Case 6:20-mj-01575-GJK Document 7 Filed 08/04/20 Page 1 of 1 PagelD 21

AO 94 (Rev. 01/09) Commitment to Another District

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

UNITED STATES OF AMERICA
VS. CASE NO: 6:20-1576

ANDREW DRECHSEL
Charging District’s

Defendant Case No.20mj1044

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the DISTRICT OF NEW JERSEY.

The defendant: is requesting court appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order, to
the charging district and deliver the defendant to the United States marshal for that district, or to another officer authorized
to receive the defendant. The marshal or officer in the charging district should immediately notify the United States attorney
and the clerk of court for that district of the defendant’s arrival so that further proceedings may be promptly scheduled. The

clerk of this district must promptly transmit the papers and any bail to the charging district.

7 GREGORY KELLY
UNITED STATES MAGISTRATE JUDGE

Date: August 4, 2020
